 SOLITHWFSTERN BTERN L 'EPHONt COMPANYSouthwestern Bell Telephone Company and Commu-nications Workers of America, Local 12222,AFI,-CIO. Case 23-CA-7732February 16, 1982DECISION AND ORDERBY MEMBIRKS FANNING, JiENKINS, ANDZINMIt-RMANOn July 13, 1981, Administrative Law JudgeRobert A. Gritta issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, as did the GeneralCounsel.' Respondent also filed a brief in opposi-tion to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.:aORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the RespondentSouthwestern Bell Telephone Company, St. Louis,Missouri. its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as so modified:1. Insert the following as paragraph l(c):"(c) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them by Section 7of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.The Charging Party, in lieu of Filing exceptions. aideopted the excep-tions and supporting argument of the General CounselAlthough Member Fanning agrees with the ultimate canclusionreached by the Administralivse Law Judge, he continues to adhere to hisdissenting opiiion in Bauton Rouge Water Works Cornpianv. 24t NLRB 995(1979)Member Zimmerman finds it unnecessary to dliermine hetherLeuckan was entitled to a representative at a disciplinlar, meeting (seeBaion Rouge Water Works Company supru) since he agrees w'ith the Ad-ministratise L aw Judge that Leuckan was discipihned for engaging inprotected activity.I The Administrative Law Judge inadertently ornmitted the cease-and-desist paragraph in his recommended Order Accordigl,. ue shallmodify his recommended Order260 NLRB No. 36APPENDIXNoTricE To ENiPI.OYFI.SPOSTIED) BY ORDI)R OF THIENA IONAI. LABOR RIL.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT interfere with, restrain, orcoerce our employees in the exercise of theirright to engage in protected concerted activityguaranteed by Section 7 of the Act, by award-ing written disciplinary warnings to them, andplacing such written warnings in the personnelfiles of the employees.Wt: WIIl NOT suspend employees for engag-ing in protected conduct during the course ofinterviews at which they are informed of disci-plinary action.WI: WIIL. NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights guaranteed by theNational Labor Relations Act.WE WIL.l. make whole James Leuckan forany loss of earnings or benefits which he mayhave suffered by reason of suspension of him,with interest thereon, and WE WILL expungefrom his records any and all references to thediscipline of June 20 and June 21.SOUIHWESTERN BELI. TELEPHONECOMPANYDECISIONSTATFMENTr O THE CASEROBH RI A. GRirrA, Administrative Law Judge: Thiscase was heard on February 13, 1980, in Houston, Texas,based upon a charge filed by Communications Workersof America, Local 12222, AFL-CIO, herein the Union,on November 5, 1979, upon which complaint issued bythe Regional Director for Region 23 on December 14,1979.1The complaint alleges that Southwestern Bell Tele-phone Company, herein the Respondent, violated Sec-tion 8(a)(l) of the Act on or about June 21 when it (I)verbally reprimanded Chief Steward James L. Leuckanfor his having protested the Respondent's decision not toadhere to an agreement respecting overtime previouslyreached between the Respondent and the Union; (2) in-formed alternate steward Sharon Turnstall that she wasat the June 21 meeting only as an observer, and instruct-' All diles hereinafter are in 1979 unless otherwise indicaled237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDed her to remain silent and stand mute during the investi-gatory interview being conducted by Customer ServiceSupervisors Donald Sony and Allen Dale Armstrongwith chief steward James L. Leuckan; (3) denied chiefsteward James L. Leuckan's request for the presence oflocal union representatives M. A. Nichols, president ofthe Local, or J. H. Pillows, vice president of the Local,during what the General Counsel contends was an inves-tigatory interview; and (4) as a result of the interviewdescribed above, Supervisor Donald Sony disciplinedchief steward James L. Leuckan by suspending him fromwork for 4 hours.All parties hereto were afforded full opportunity to beheard, to examine and cross-examine witnesses, to intro-duce evidence, and to argue orally upon the record. TheGeneral Counsel and the Respondent argued orally uponthe record and the Respondent filed a written brief. Theoral arguments and Respondent's written brief have beenduly considered.Upon the entire record in this case and from my obser-vation of the witnesses and their demeanor on the wit-ness stand, and upon substantive, reliable evidence, con-sidered along with the consistency and inherent probabil-ity of testimony, I make the following:FINDINGS Oi FACTI. JURISDICTION AND STATIUS OF I ABORORGANIZATION-PRELIMINARY CONCLUSIONS OFLAWThe complaint alleges, the Respondent admits, and Ifind that the Respondent, at all times material herein,was a duly organized corporation under the laws of theState of Missouri with its principal office and place ofbusiness located in St. Louis, Missouri, where it is en-gaged in communications as a common carrier providingtelephone service and other communications services inthe States of Texas, Arkansas, Oklahoma, Kansas, andMissouri. The only facility involved herein is the 1310Richmond Street, Houston, Texas, facility. During the12-month period immediately preceding the issuance ofthe complaint herein, the Respondent, in the course andconduct of its business operations, received revenues inexcess of $100,000 for services performed outside theState of Missouri.The complaint alleges, the Respondent admits, and Ifind that the Respondent is an employer engaged in com-merce and in operations affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.The complaint alleges, the Respondent admits, and Iconclude and find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE ALI.EGED UNFAIR LABOR PRACTICESA. BackgroundThe condition of employment herein involved con-cerns the assignment of overtime work. The record doesnot establish any specific system or procedure that Re-spondent utilized, or which was required by the contract,in the assignment of overtime. However, it appears thatfor a number of years prior to the events herein, the Re-spondent had utilized a system of "red lining" employeeswho were offered overtime work and declined. Theeffect of the "red lining" of refused overtime, as testifiedby Leuckan and Sony, was that employees who were of-fered overtime and declined were "red lined" which hadthe same effect as if they had accepted and worked theovertime. It further appears that by "red lining" an em-ployee, it somehow disadvantaged that employee insofaras future overtime work was concerned. Thus, my un-derstanding is that, assuming overtime was offered on arotation basis, if an employee refused overtime and was"red lined," he/she was moved to the bottom of theovertime list as if he/she had worked the overtime.While my understanding of the effect of the "red lining"is not particularly relevant here, the purpose of the sec-tion of this Decision is to establish that the confrontationbetween Supervisor Sony and Leuckan, as chief stewardfor the Union, involved protected concerted activity inthat it involved working conditions of the employees.The pertinent events herein appear to have arisen out ofthe Union's request that the Respondent abandon, for aperiod of time, its past practice of "red lining" employ-ees who declined to work offered overtime. It furtherappears that this request was made subsequent to aperiod of time when a majority, or a substantial number,of the employees at the midtown district test center con-certedly declined to work overtime. The record does notdisclose the reason for this concerted refusal to workovertime.After the concerted refusal to work overtime ceased, itappears the employees who had refused to work over-time during this period of time felt that they were beingprejudiced by the "red lining" system since some em-ployees, specifically an employee named "Edith," hadworked overtime during this period of time. Thus, theUnion, through Leuckan, requested the Employer toabandon for this period of time the "red lining" systemso as not to disadvantage the employees who had partici-pated in this concerted activity.B. The Events of June 20The record is not clear as to whether the Union's re-quest that the Employer abandon for a period of time its"red lining" system was a formal or an informal griev-ance. However, it does establish that Leuckan and Sonyhad discussed this question and, according to Leuckan'stestimony, Sony had agreed to abandon the system forthe period of time requested by the Union. Sony doesnot explicitly deny this, except his testimony is that headvised Leuckan, upon this request, that if the Unioncould take care of its people, the Respondent would doas the Union requested. However, according to Sony, anemployee, the employee named "Edith," who hadworked overtime during this period of time, objected tothis procedure; and Sony, on June 20, approachedLeuckan and informed him that their prior conditionalagreement was no longer in effect since an employee hadobjected to it and the Union had not "taken care of theemployees" as Leuckan had promised it would do. Ac-cordingly, Sony informed Leuckan that the "red lining"system would remain in effect during this period of time.238 SOL'THWESTERN BELL TELEPHONE COMPANYAccording to Leuckan, he construed this as "reneg-ing" on a prior agreement on the "grievance," andbecame angry and admits that he told Sony that hewould enjoy seeing him burn. According to Sony andSupervisor Allen L. Armstrong, who was also present atthis time, when Sony advised Leuckan of his decision,Leuckan stood up and reddened in the face, shook hishead and yelled with "clenched fists" that "I'm going to.... I'll see you fry." The Respondent argues in itsbrief that this statement was uttered with such force thatit caused Supervisor Sony to "back ...off," and thatSupervisor Armstrong became "white as a ghost" and"pushed ...his chair back." According to the testimo-ny of these two supervisors, Leuckan reiterated and in-tensified his threat by shouting, "I'll see you fry. I don'tcare who hears this."The Respondent argues in its brief that Leuckan's gen-eral belligerence caused Supervisor Armstrong to be"afraid," that there might be "violence," and that, be-cause of such concern, Supervisor Armstrong stood upand interceded between Leuckan and Sony. Accordingto their testimony, Armstrong told Leuckan to "cool itand calm down." Subsequently, according to Sony, heand Leuckan briefly stepped into another room and,while they were alone, Leuckan again told SupervisorSony, "I'll see you fry, if I have to do it myself." Arm-strong testified that, when Leuckan returned to his desk,he made the statement to Armstrong that "I'm going tosee that son of a bitch fry."The foregoing quotes are taken largely from the Re-spondent's brief, and the Respondent's argument thatthey were not borne out of "momentary impulse" is sus-ceptible from a reading of the record. However, the Re-spondent's argument that the statements made byLeuckan must be considered as threats to Sony is notwarranted by the record testimony here. As more fullydiscussed in the section of this Decision entitled "Analy-sis and Conclusions," Leuckan's angry responses andcomments, even that concerning "I'll see you fry," con-stitute protected concerted activity under the circum-stances of this case.According to the uncontradicted testimony of Sonyand Armstrong, on the afternoon of June 20, they metwith their immediate supervisor, Don Reeder,2and in-formed him of the events of the morning concerningLeuckan's alleged threats. According to the testimony ofthese two supervisors, after advising Reeder of Leuck-an's conduct of that morning, "they decided they couldnot tolerate personal threats against supervisors by em-ployees. Consequently, they decided at the afternoonmeeting that supervisor Sony would hold a meeting withemployee Leuckan the next morning. The sole purposeof the meeting was to inform employee Leuckan of thedecision made the prior afternoon that any future threatsagainst supervisors would result in disciplinary action."-2 Such testimony is hardly susceptible of being refuted by the GeneralCounsel.a The foregoing quote is from Resp br pC. The Events of June 21The following morning, when Leuckan reported forwork about 9 a.m., Sony instructed him to come to ameeting and get a union representative.4A short timelater, Leuckan appeared at the small room called "anoffice" with alternate Job Steward Sharon Turnstall.Present also was Supervisor Armstrong. The meetinglasted approximately 5 minutes. According to Leuckan,as corroborated by Turnstall and not contradicted byeither Sony or Armstrong, Sony commenced the meetingby stating, "This is an interview." Leuckan testified thathe stated, "This is to say that I would not tolerate anytype of outbursts that we had from you yesterday out inthe work center and that any further threats will be-there will be disciplinary action taken for any morethreats." He asked Sony to "explain," and Sony startedwaving his hands and screaming to shut up, at whichpoint Leuckan stood up and said that he did not have totake this, and used "a few expletives."5At this point,Turnstall told Leuckan to sit down and see what is goingon and to let them talk and see what he had to say, atwhich point Leuckan sat down.According to Leuckan and Turnstall, Sony told Turn-stall that this "is my meeting, you keep your mouth quiettoo," or "you keep quiet too. You don't have to knowwhat's going on. It's none of your business." He furtheradvised Turnstall that she was there merely as an observ-er.Again, Leuckan testified that Sony told him to "shutup," at which point he again stood up and told Sony, "IfSharon can't speak for me, I demand my right to repre-sentation from the hall." At this point, Sony toldLeuckan, "You're not calling anybody. This is my meet-ing. I'll tell you who can talk and who can't talk. You'renot calling anybody." Leuckan repeated that he demand-ed his right to representation, at which point Sony toldhim, "Give me your building pass. You're suspended."Turnstall asked why he was suspending Leuckan, andSony replied, "Insubordination." Leuckan gave Sony hisbuilding pass, and Sony said, "It's now 9:25; you're sus-pended for four hours. Be back at 2:45."Thus, Leuckan was suspended for 4 hours and lost 4hours' pay and that is what this case is all about.Ill. ANAI.YSIS AND CONCLUSIONSThe first issue to be addressed here is whether or notthe conduct of chief steward James Leuckan (also an em-ployee) and statements made by him to SupervisorDonald Sony on the morning of June 20, during thecourse of a discussion concerning a formal or informalgrievance, warranted disciplinary action against Leuckanas was determined by Sony and first-line SupervisorDale Armstrong and their immediate supervisor, DonReeder, on the afternoon of June 20. The Respondentcontends that the statements made to Sony by Leuckanon the morning of June 20, in conjunction with Leuck-4 This. according to Son., and it appears from record evidence. ,as inaccordance swith sec XX of the collectlise-bargaining agreement beteenthe parties; Ihe explei',e deleted v .:a, "f shil239 I)4 ) ISIONS ()} NA IO()NAL I ABOR RELATI()NS BOARI)an's attitude as described above, warranted disciplinaryaction. The General Counsel contends that Leuckan wasprotected by Section 7 of the Act for this "ungentleman-ly" type conduct since he was engaged in the resolutionof a grievance or contractual interpretation.The Board has long recognized that, in negotiations,the administration and resolution of grievances arisingunder collective-bargaining agreements, because of thenature of these endeavors, cause tempers of all partiesfrequently to flare and comments and accusations aremade by all sides which would generally not be accept-able conduct on the plant floor. It is unnecessary here tocite the numerous cases in which the parties have at-tacked the veracity, integrity, and good faith of eachother as well as their respected parentage and in tones ofvoice which are not always calm, cool, collected, andunintimidating. In one, "for instance," Crown Central Pe-troleum Corporation v. N.L.R.B., 430 F.2d 724, 731 (5thCir. 1970), enfg. 177 NLRB 322 (1969), the court stated"that passions run high in labor disputes and that epithetsand accusations are commonplace."Recognizing that it is generally the employees of theemployer who have been elected or designated by theunion as officers of the union to represent it in the ad-ministration of the contract and the resolution of griev-ances, the Board has held that employees, when engagedin such activity, are protected by Section 7 of the Actfor conduct, attitudes, and statements which might nototherwise be protected.6However, as noted by the Em-ployer in its brief in which it largely ignores the fact thatLeuckan was acting in his capacity as chief steward inthe confrontation here at issue, an employee so engagedmay lose the protection of the Act if his conduct be-comes so flagrant that it threatens the employer's abilityto maintain order and respect in the conduct of its busi-ness or threats to "foul up" the employer's operations,citing American Telephone & Telegraph Company v.N.L.R.B., 521 F.2d 1159, 1161 (2d. Cir. 1975), and South-western Bell Telephone Company, 190 NLRB 427 (1971).The question here is whether Leuckan's conduct andstatements on the morning of June 20 exceeded permissi-ble bounds as established by the Board for employees en-gaged in the administration of a contract or engaged inconcerted protected activity concerning conditions ofemployment. As noted above, the precise nature of thegrievance or complaint under consideration on this dateis not completely clear. However, it is evident thatLeuckan construed Sony's statement that the Companywas returning to its "red lining" system for the assign-ment of overtime was a reneging upon a previous agree-ment.7It does not appear that there is a great deal ofissue of fact concerning what occurred at the June 20confrontation between Leuckan and Sony. It is evidentthat both men became somewhat angered and that6 Thor Power tool Company, 148 NLRB 1379 (1964); Iutig Sauh &Door Company, Inc., 154 NL RB 1567 (1965); Irumnhull .Alphault o.. lln..220 NLRB 797 (1975), and cases cited therein, for clear-cut statements bhthe Board concerning its philosophy of the application of Sec 7 righisfor intemperate conduct by employees when engaged in the adnlnirisra-tion of the collective-bargaining agreementI Sony's testlimony is that no clear-cut agreement had been reached.but the Union's request to abandon the "red lining" s'.tern for a periodof time had been under considerationLeuckan told Sony in a loud tone of voice, "I'm going toI'll see you fry," and, according to Sony, Leuckanrepeated the statement when they were in another roomalone, stating, "I'11 see you fry, if I have to do it myself."In its brief Respondent vividly depicts a tension-drawnconfrontation in which Leuckan's remarks were of suchforce and velocity as to cause Sony to be in fear of vio-lence and Supervisor Armstrong to be "afraid," thatthere might be "violence," at which time he intercededand advised Leuckan to cool down.In my view the nature and tenor of the testimony ofSony, Armstrong, and Leuckan at the hearing in whichthey described these events does not warrant the Re-spondent's vivid depiction of a tension-drawn confronta-tion, but merely one in which both Sony and Leuckanbecame somewhat angered and Leuckan made, at most,an ambiguous statement concerning the fact that hewould see Sony fry. There is nothing in the record togive guidance as to what the special meaning, if any, ofthis statement might have been, nor is there anythingother than the self-serving statement of Sony that, underall the circumstances, he had any reason to fear for hisimmediate or future safety or that the statement con-veyed to him any intent by Leuckan to do him physicalharm.In balancing the necessity for employees to be free toexpress their opinions, even in tones that would not beacceptable on the plant floor and in words that likewisewould not be acceptable along with cursing and vulgarlanguage (which were not present here), I find thatLeuckan continued to be covered by Section 7 of theAct in that he was engaged in concerted activity con-cerning conditions of employment. Thus, I conclude andfind that the Respondent's subsequent decision to disci-pline Leuckan by placing in his personnel file a warningnotice with an admonition that any such "future out-bursts" could result in further disciplinary action is a vio-lation of Section 8(a)(l) of the Act.'The two other material elements to be resolved in-volve questions of whether or not the Respondent violat-ed Section 8(a)( ) when it suspended Leuckan for 4hours on June 21 when it called him to the office toadvise him of a decision made the previous day to placea disciplinary warning in his file, and whether or not theRespondent denied Leuckan rights guaranteed him underN.L.R.B. v. J. Weingarten, Inc., 420 U.S. 251 (1975). Ad-dressing first the Respondent's contention that on theafternoon of June 20, Sony, Armstrong, and their imme-diate superior, Don Reeder, made the irrevocable deci-sion to place such a warning notice in Leuckan's file andto so advise him when he reported for work the follow-ing morning. The General Counsel does not successfullyrefute this meeting which was testified to by Sony andArmstrong or the decision that was made therein. There-fore, I find and conclude that such meeting was held andthe sole purpose for instructing Leuckan to report to theoffice on the morning of June 21 was for the purpose ofadvising him of this decision. Accordingly, Weingartenrights did not come into play under the rationale of theBoard in Baton Rouge Water Works, 246 NLRB 995(1979), wherein the Board held that there was no right240 SOUTHWESTERN BEI.I. TELEPHONE COMPANYto the presence of a union representative at a meetingheld solely for the purpose of informing an employee ofdisciplinary action previously decided upon, and that itdid not inure when the employer engaged in a conversa-tion at the employee's behest concerning the reasons forthe previously determined discipline.Thus, when Sony instructed Leuckan to report to theoffice and bring his union steward with him on themorning of June 21, he did so, not from any perceivedWeingarten right, but pursuant to article XX of the col-lective-bargaining agreement between the parties whichprovides for such.The evidence is not in great dispute as to what oc-curred at the June 21 meeting in the presence of Supervi-sors Sony and Armstrong, Steward Leuckan, and SharonTurnstall, the alternate steward whom Leuckan hadelected to accompany him to the office. The testimonyof the four persons present at the meeting is not all thatlucid concerning precisely what occurred there exceptthat when Sony advised Leuckan of the decision to placea warning in his personnel file, Leuckan asked why, asdid Turnstall, at which point Sony told Turnstall to bequiet, that "this is my meeting." After further discourse.Leuckan got up and started to leave, at which pointTurnstall advised him to remain for the meeting. Duringthe course of this meeting, notwithstanding Sony's admo-nition to Turnstall to remain quiet, the record reflectsthat she made several comments during the course of the5-minute meeting, near the end of which Leuckan re-quested the presence of the Union's local president, M.E. Nichols, or its vice president, J. H. Pilloxvs. Even ifsuch request is valid, which I conclude it is not, othercircumstances would have to he considered .To further detail the occurrence of the meeting as setforth by Leuckan himself, upon being advised by Sonythat he was being reprimanded, he asked Sony to explainand, according to him, Sony "started w aving his handsand screamed to 'shut up'." Upon Leuckan's further in-sistence "all I xsant to know is what you're talkingabout," again, according to Leuckan, Sony screamed,"Shut up, shut up....." At this point, Leuckan ad-mitted he stood up and said, "I don't have to take thisf-shit," and started for the door, at which time Turn-stall asked him to sit down and see what was going on.At this point, Sony told Turnstall to keep her mouthshut, that it was his meeting and that what was going onwas none of her business. Again, Leuckan asked Sonyfor an explanation, at which point Sony again told himto "shut up," and Leuckan replied that, if Turnstallcould not speak for him, he demanded his right to have arepresentative from the hall. Sony told him, "You're notcalling anybody. This is my meeting. I'll tell you whoyou can talk to and who you can't talk." Upon L euck-an's further demand, Sony told him, "Give me yourbuilding pass. You're suspended." When Turnstall askedfor the reasons, Sony replied merely. "Insubordination."T Ihe record does not dllc riscw tichere lthl IrldiridhlalS illllgl i lg h .Che'll at that r enirri11 tIlowcs cr, Ihec Hloard l ais held i talt \ hcill rcqurc.ssfor spccifi.c ullrI represirCltlt'r C', l ti atl i a ic rs l ill Ihc pro.cccdlilg.Ihc enrploscr icrd rwll dcla II Io orhtitlil rhe reprcs.Cllilti CS r t1iti'sl1d s, Leong as %rnlic Ulnlio rcprsclit .l i , p r entl for assisialI to thrt. crlpl -cc See Purfit fGa & /t1r,, Cr;,m ipant. 253 N[ R 1t 414 (I Is)Leuckan turned in his building pass and was suspendedfrom 9:25 a.m. until 2:45 p.m. losing a total of 4 hourspay.It appears to me that inasmuch as the Respondentmade the decision on June 20 to reprimand Leuckan, andthat decision was in violation of Section 8(a)(l), themeeting called on June 21 for the purpose of advisingLeuckan of that decision and the disciplinary actionflowing from that meeting is likewise a violation of Sec-tion 8(a)(l) and I so conclude and find.It is clear, as argued by the General Counsel, that theRespondent's direction to Turnstall, Leuckan's repre-sentative, to be quiet and not lend assistance to Leuckanduring this meeting, the purpose for which Weingartenpermits such representatives, would clearly be a violationof the Act had Turnstall been there in the capacity of aWeingarten representative. However, as noted, it appearsthat the decision to discipline Leuckan had already beenmade and he was called into the office merely to be ad-vised of that decision and any further discussion was athis own behest. The contract merely provides for thepresence of a union representative when discipline isgoing to be meted out. Accordingly, I find no violationof the Act under the rationale of Weingarten and itsprogeny including, specifically, Baton Rouge WaterW'orks. s upru.ADDITIONAL CONCLUSIONS OF LAW1. By deciding to issue, and awarding, a disciplinarywarning to Chief Steward James Leuckan for his pro-tected activity in administering the collective-bargainingagreement or resolving a grievance: by placing such rep-rimand in Leuckan's personnel file; and by suspendingLeuckan for 4 hours for his protected activity during theinterview at which the Respondent announced toL euckan its decision to discipline him, the Respondenthas xviolated Section 8(a)(1) of the Act.2. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.3. The Respondent has not otherwise violated the Act.THt Ri MtiI)NHaving found that the Respondent has violated theNational Labor Relations Act as found above, in orderto effectuate the purposes and policies of the Act, I findit necessary that the Respondent shall be ordered tocease and desist therefrom and to take certain affirmativeaction designed to remedy the unfair labor practicesfound herein. Such affirmative action shall include theposting of the usual notice to employees at all of its loca-tions or facilities in the Houston, Texas, area. It shall befurther ordered to remove from the personnel file ofchief steward James Leuckan the warning reprimandawarded to him on June 20 and any reference to the sus-pension for insubordination on June 21. and to pay himbackpay for the period of his suspension, such pay to becomputed with interest thereon in the manner prescribedin F ' W Koolworth Company, 90 NLRIB 289 (1950), andIlorida Steul Corporulion, 231 NLRB 651 (1977)."' S.'. grciall.s Ir, 'irrrri Italn,ar (,o. 138 NI RH 716 i(162)241 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER'°The Respondent, Southwestern Bell Telephone Com-pany, St. Louis, Missouri, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Interfering with, restraining, or coercing its em-ployees in the exercise of their rights to engage in pro-tected concerted activity guaranteed by Section 7 of theAct, by awarding written disciplinary warnings to themand placing such written warnings in the personnel filesof the employees for protected conduct the employeesexercised in the administration of the contract.(b) Suspending an employee for his protected conductduring the course of an interview at which he was in-formed of the above-described disciplinary action.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Make James Leuckan whole for any loss of paysuffered by him by reason of his disciplinary suspensionin the manner set forth in the section of this Decision en-titled "The Remedy.""' In the event no exceptions are filed as provided hby Sec. 102 46 ofIhe Rules and Regulations of the National L.abor Relations Board. thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, he adopted hb Ihe Board andbecome its findings, conclusions, and Order, and all obicctions theretoshall he deemed waised fir all purposes(b) Remove from James Leuckan's personnel file thewritten disciplinary warning awarded to him on June 20,and any record of the suspension on June 21, and destroyall copies thereof.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its places of business located in Houston,Texas, copies of the attached notice marked "Appen-dix."" Copies of said notice, on forms provided by theRegional Director for Region 23, after being duly signedby the Respondent's authorized representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(e) Notify the Regional Director of Region 23, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT Is FURTHER ORDERIED that the complaint be dis-missed insofar as it alleges violations of the Act not spe-cifically found herein.II In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National L abor Relations Board" shall read "Posted Pursu-ant 1to a Judgment of the United States Court of Appeals Enforcing anOrder ,of the Nati onal I.ahor Relationis Board"242